COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE                                           §              No. 08-19-00198-CR

  THE STATE OF TEXAS,                             §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Francisco X. Dominguez of the 205th District Court of El Paso County, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.